Citation Nr: 0601319	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Parkinson's Disease to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the claim of entitlement to 
service connection for Parkinson's Disease.  

In June 2005, the appellant appeared before the undersigned 
Veterans Law Judge sitting in Detroit, Michigan and delivered 
sworn testimony.  At that time, the appellant also submitted 
evidence with a signed waiver of consideration by the agency 
of original jurisdiction in favor of the Board.  In August 
2005, the Board received additional evidence accompanied by a 
signed waiver of consideration by the agency of original 
jurisdiction.  38 C.F.R. § 20.1304(c) (2005).  

It appears from a reading of the transcript that the 
appellant seeks to amend his claim of entitlement to service 
connection for Parkinson's Disease, to include as due to 
herbicide exposure.  (Transcript at pages 8, 21-22.)  This 
alleged basis is inextricably intertwined with the issue on 
appeal, as noted on the title page of this remand.  


REMAND

VCAA Notice

As noted above, the appellant has amended his claim of 
entitlement to service connection for Parkinson's Disease, to 
include as due to herbicide exposure.  As the appellant has 
not been provided with notification as to the development of 
Agent Orange/ dioxin exposure claims, the appellant must be 
given proper VCAA notice.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  

Duty to Assist

A review of the service medical records reveals that the 
separation physical examination is not of record.  The RO 
made a request to the Air Force Reserve Personnel Center 
(ARPC) in January 1971 for this record and others.  A 
February 1971 response from ARPC (DPISB) indicates that "SF 
88 and 89 received from Hospital December 15, 1970 and 
forwarded to ARPC (DPIDA)."  No other service record request 
follows, and the record has not been associated with the 
claims folder.  

In June 2005, the appellant testified that he has been in 
receipt of Social Security disability benefits since about 
1995.  (Transcript at page 13.)  A letter from the veteran to 
his neurologist indicates that the Social Security disability 
benefits were approved in 1993.  The medical evidence used to 
adjudicate that decision may be material to this claim.  As 
such, the Social Security disability decision and associated 
records must be secured.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2005).  

The Board observes that the earliest post service medical 
record is dated in May 1976.  It shows treatment for anxiety.  
The Board also observes that subsequent records appear to 
describe complaints that may mimic nervousness.  
Specifically, a private medical report shows complaints of 
shaking and tremulousness as if nervous or cold in 1981.  Dr. 
R.D. documented symptoms of weakness and tremor in the right 
arm in 1984.  He was referred for a consult with Dr. W.W. in 
April 1984.  

Letters from Dr. W.W., a private neurologist, dated in May 
2004 and May 2005 show: (1) that although "we" recognize 
that Guam does have a higher incidence of Parkinson's 
Disease, there has been no evidence to associate a specific 
etiology or cause; (2) "unfortunately, our center is not in 
a position to comment about medical legal matters".  
Moreover, the appellant reported in July 2005 that Dr. N. 
refused to give an opinion as to whether there was a link 
between his Parkinson's Disease and his active military 
service in Guam.  The appellant also reported that other 
medical evidence from Dr. A. and Dr. D. were destroyed.  
While additional evidence received by the Board in August 
2005 does not establish the required link to service, it does 
warrant further development.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  

As the record does not contain a medical nexus opinion, a VA 
examination is warranted to establish the nature and etiology 
of any neurologic condition to include Parkinson's Disease.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4), 19.9 (2005).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  Issue VCAA notice with regard to the 
claim for service connection for 
Parkinson's Disease, to include on the 
basis of due to herbicide exposure.  
Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) are fully complied with 
and satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and any other applicable legal 
precedent.  The appellant should be 
informed that statements from fellow 
servicemen or others that witnessed 
symptomatology during and or shortly after 
service may be submitted to support the 
claim.  See also 38 C.F.R. §§ 3.159, 
3.309(a) and (e) (2005).  

2.  Obtain the names and addresses, as 
well as the dates of treatment, for or 
at: Dr. Long, Dr. Gerard, the Hauenstein 
Parkinson Center, and the Scott & White 
Clinic in Texas.  The RO should also 
request that the appellant provide the 
names, addresses, and dates of his first 
post-service employers (i.e., the health 
spa and Oklahoma Parks and Recreation) to 
obtain any employment physical 
examinations.  With signed 
authorizations, the RO should attempt to 
secure these records.  Any negative 
responses must be documented in the 
record.  

3.  The RO should make another attempt to 
secure the veteran's SF 88 at separation 
and SF 89 as well as any other service 
medical records through official 
channels, to include from ARPC (DPIDA).  

4.  Obtain from the Social Security 
Administration all records pertinent to 
the appellant's 1995 claim for Social 
Security disability benefits, to include 
the medical records relied upon 
concerning that claim.  

5.  Associate all VA treatment records 
with the C-file to include those from the 
Carl Vinson VA Medical Center in Dublin, 
Georgia, if not already of record.  

6.  Then, the RO should schedule the 
appellant for a VA examination by a 
neurologist to determine the nature, 
etiology and extent of any neurological 
disorder present, to include Parkinson's 
Disease.  If necessary, the appellant may 
be scheduled for an Agent Orange 
examination to further distinguish 
clinical findings.  All necessary tests 
must be completed.  A copy of the REMAND 
and the C-file plus any new evidence must 
be made available to the examiner.  

After a review of all the evidence 
associated with the C-file, the 
examiner(s) must comment on whether it is 
at least as likely as not that the 
neurological disorder diagnosed as 
Parkinson's Disease is etiologically 
related to the appellant's active 
military service in Guam, to include any 
herbicide exposure.  

The bases for all opinions must be 
supported by evidence in the record and 
scientific principles.  If a professional 
medical opinion can not be given, the 
examiner(s) should so state his/ her 
reasons.  The examiner(s) must note in 
the opinion that the C-file was reviewed.  

7.  Thereafter, the RO must review all 
the development actions to ensure their 
completion to the extent possible.  If 
any development is incomplete to include 
insufficient medical opinions, the RO 
must take the appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

8.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for Parkinson's Disease, to 
include as due to herbicide exposure.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 
 
 
 

